Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on May 31, 2018.


Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically claim 1 is directed to a computer-readable medium having instructions stored thereon for implementing and the broadest reasonable interpretation of the claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the A non-transitory computer-readable storage medium is recommended as an appropriate computer readable medium.


 


 


Allowable Subject Matter


The following is an examiner’s statement of reasons for allowance:
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest determine that a first deidentified set of confidential data values for a first organization contains fewer values than a predetermined threshold for providing a statistical insight, the first deidentified set of confidential data submitted by users in a cohort having a first value for a first attribute and a second value for a second attribute; in response to the determining: retrieve a second deidentified set of confidential data values for organizations identified as peer organizations for the first organization, the second deidentified set of confidential data values submitted by users in a cohort having the first value for the first attribute and the second value for the second attribute; retrieve a third deidentified set of confidential data values for the first organization, the third deidentified set of confidential data values submitted by users in a cohort having no limitation on values for the first attribute or the second attribute; modeling the second deidentified set of confidential data values using a Bayesian model and smoothing results using the third deidentified set of confidential data values; infer one or more confidential data values for the first organization using the modeled and smoothed second deidentified set of confidential data values; calculate a statistical insight based on the inferred one or more confidential data values; and cause display of the statistical insight in a graphical user interface rendered on a display and as specifically called for the claimed combinations.


Claims 8-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

2.	Claims 8-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163